Citation Nr: 0002921	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  99-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left knee.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a disability of the right hip.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from April 1971 to January 
1972.

In a VA examination of March 1987 and in a hearing before the 
undersigned in September 1999, the appellant stated that he 
had received VA and private treatment for his left knee.  He 
has reported treatment at Lebanon VA Medical Center (VAMC) 
from some time after service until 1976, and that he was 
treated for arthritis at the Allentown VA Satellite 
Outpatient Clinic (VASOC) in the early 1980.  Such medical 
records are not in the claims folder.  VA has constructive 
notice of them, and they are constructively of record for the 
purpose of adjudication of disability claims.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Consequently, development 
for such records precedes any determination on well 
groundedness of a claim.  

The appellant has also reported private treatment records 
which may well ground his claim.  Once VA is on notice of the 
existence of such records, it has a duty to inform a claimant 
for VA benefits that his application for benefits is 
incomplete, and of the evidence he must submit to complete 
the application.  38 U.S.C.A. § 5103(a) (West 1999).  That 
duty applies to both initial applications for service 
connection for a certain disability, Robinette v. Brown, 8 
Vet. App. 69 (1995), and to attempts to reopen a previously 
disallowed claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1996).

The appellant told the March 1987 VA examiner and testified 
in September 1999 about treatment for arthritis or stress 
fractures of the knees and hips at Valley Forge General 
Hospital in Phoenixville during or prior to 1976.  At the 
hearing he testified he had been treated by his family doctor 
for arthritis..

The RO obtained service medical records in December 1986.  
These were apparently from the appellant's health records 
file.  They show he was hospitalized at Walson Army Hospital, 
Fort Dix, New Jersey.  In his September 1999 testimony, the 
appellant reported he was hospitalized for six months in a 
body cast for fractures of multiple joints.  VA has not 
specifically requested the appellant's clinical records from 
Walson Army Hospital.

Accordingly, the case is REMANDED for the following:

1.  Obtain Walson Army Hospital clinical 
(inpatient) records from April 1971 to 
January 1972, including, if normal 
channels are unproductive, directly from 
that facility.  If the records are not 
available, request documentation of the 
period of hospitalization and request an 
explicit statement that records are 
unavailable.  

2.  Obtain VA inpatient and outpatient 
medical records from Lebanon VAMC from 
January 1972 through 1976 and outpatient 
records from Allentown VA SOC from 1980 
through 1985.  

3.  Inform the appellant that his 
application for service connection for 
left knee and right hip disabilities is 
incomplete.  Inform him that to complete 
it he should submit medical records 
relating to diagnosis or treatment of his 
left knee and his right hip from Valley 
Forge General Hospital, and from the 
private physician to whom he referred in 
his September 1999 videoconference 
hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is notified.  The purpose of this 
REMAND is to obtain additional information and to afford due 
process.  No inference should be drawn from this remand 
regarding the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


